  19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 1 of 6




                       UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: ALEXANDER SEAWRIGHT                                        CASE NO. 19-00217-NPO
TRANSPORTATION, LLC.

DEBTOR                                                                         CHAPTER 11

  FIRST LIGHT PROGRAM MANAGERS’S SUPPLEMENTAL RESPONSE AND
 OBJECTION TO DEBTOR’S EMERGENCY MOTION FOR IMPOSITION OF THE
   AUTOMATIC STAY, FOR DAMAGES, SANCTIONS AND FOR CONTEMPT


        First Light Program Managers, Inc. (“First Light”) submits this First Light Program

Managers’s Supplemental Response to Debtor’s Emergency Motion for Imposition of the

Automatic Stay, For Damages, Sanctions and For Contempt (the “Supplemental Response”)

in support of First Light Program Managers, Inc.’s Preliminary Response and Objection to

Debtor’s Emergency Motion for Imposition of the Automatic Stay and Other Relief (Dkt. # 98)

in response to the Emergency Motion for Imposition of the Automatic Stay, For Damages,

Sanctions and For Contempt (the “Motion,” Dkt. # 76) filed by Alexander Seawright

Transportation, LLC (the “Debtor”), on February 22, 2019. In support First Light shows

as follows:

        1.    On January 18, 2019, at 11:13 a.m. (the “Petition Date”), the Debtor filed its

Chapter 11 Voluntary Petition for Non-Individuals Filing for Bankruptcy (the “Petition,” Dkt.

# 1).

        2.    The Debtor’s previous physical and damage cargo insurance policies were

cancelled pre-petition on January 4, 2019 due to the debtor’s non-payment of the monthly

premiums.



                                             1
    19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 2 of 6




       3.    On the Petition Date, just hours post-petition, approximately between 3:10

p.m. and 3:19 p.m., the Debtor sought out and obtained new insurance policies for

physical damage and cargo insurance, 1 as evidenced by the respective proposals binding

documents dated January 18, 2019 for insurance policy numbers MSAPD18076 (the

“Physical Damage Policy”) and IM00AF219 (the “Cargo Insurance Policy) or (together

with the Physical Damage Policy, the “Policies”), respectively.

       4.    In connection with the Policies, and also just hours post-filing the Petition,

the Debtor contracted with Premco Financial Corporation, Inc. (“Premco”), an insurance

premium financing company, and Southern Insurance Specialist, Corp. (“SISC”) to

finance the down payment for and coverage provided by the Policies. 2

       5.    SISC and First Light worked to finalize the Policies between approximately

12:20 p.m. and 4:17 p.m.

       6.    The Debtor’s registered agent, Jon Seawright (“Mr. Seawright”), executed

and submitted the Insurance Financing Contract between approximately 3:40 p.m. and

4:19 p.m., as evidenced by the time-stamps reflected on the signed version of the

Insurance Financing Contract.

       7.    Paragraph 7 on page 2 of the Insurance Financing Contract states that “the

INSURED confirms that there are no pending or anticipated bankruptcy, receivership or




1 The Physical Damage Policy (as defined above) was procured through Lloyd’s and First
Light. The Cargo Insurance Policy (as defined above) was procured through Aspen.
2 The Policies and the Insurance Premium Financing Contract and Security Agreement

(the “Insurance Financing Contract”) are sometimes collectively referred to hereafter as
the “Policy Documents.”
                                            2
  19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 3 of 6




insolvency proceedings involving the INSURED, and there are no known or anticipated

circumstances which will impair INSURED ability to fulfill its obligation under this

contract” (the “Bankruptcy Disclosure Requirement”).

       8.      The misrepresentation and fraud provision of the Physical Damage Policy

specifically states:

       If the Assured has concealed or misrepresented any material fact or
       circumstance concerning this Insurance, or if the Assured shall make any
       claim knowing the same to be false or fraudulent, as regards amount or
       otherwise, this Insurance shall become void and all claim hereunder shall
       be forfeited.


       9.      Mr. Seawright, a licensed practicing attorney, and partner in the tax

department of a major law firm in Jackson, executed the Policy Documents fully knowing

that the Debtor had already filed its Chapter 11 Petition hours prior to obtaining the new

Policies.

       10.     In connection with the Insurance Financing Contract, Premco forwarded

the financed funds for the Policies to SISC to hold in trust until the Insurance Financing

Contract’s terms were satisfied.

       11.     First Light issues cancellation notices on accounts for which they have

binding authority upon invoices becoming past due from agents who are financing the

insured’s coverage (i.e., Premco).

       12.     The Debtor subsequently defaulted under the Policy Documents by, inter

alia, failing to make the full down payment owed to Premco under the Insurance




                                            3
  19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 4 of 6




Financing Contract and its agreement with SISC, and, in turn, failing to timely make the

premium payments owed to First Life.

       13.    In light of the Debtor’s default, First Light issued a Notice of Cancellation

advising that coverage under the Physical Damage Policy would lapse at 12:01 a.m. on

March 2, 2019.

       14.    The Debtor’s purported effectuation of the Policy Documents in light of its

current Chapter 11 proceeding is not only a breach of the Contract, but also a breach of

Fed. R. Bankr. P. 4001(c), and is therefore invalid.

       15.    First Light’s Notice of Cancellation does not violate the automatic stay

because the Insurance Financing Contract and corresponding Physical Damage Policies

were invalid based on the Debtor’s failure to obtain Bankruptcy Court approval pursuant

to Fed. R. Bankr. P. 4001(c), the Debtor’s violation of the Bankruptcy Disclosure

Requirement and/or the Debtor’s violation of the Misrepresentation/Fraud Provision

and/or the Debtor’s fraudulent inducement and bad faith.

       16.    Specifically, the Debtor did not obtain Bankruptcy Court authorization to

enter into these contracts as required by Fed. R. Bankr. P. 4001(c).

       17.    Furthermore, Mr. Seawright made a material misrepresentation as to the

Debtor’s bankruptcy status by executing the Policy Documents knowing that the Debtor

had filed bankruptcy just hours before it obtained the Policies.

       18.    The Court should therefore determine that the Policy Documents are

therefore void ab initio, and that the Debtor did not have any contractual rights that are

or should be protected by the automatic stay.

                                              4
    19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 5 of 6




       19.    Furthermore, Paragraph 13 of the Contract, “Default/Cancellation” states:

              If INSURED fails to make any payment according to the terms of this
              Agreement, this shall constitute a default . . . without further notice
              to the insured . . .Further, said default shall be deemed an election
              on the part of the INSURED to cancel the policy . . . [.]

Accordingly, even if the Policy Documents constituted valid, post-petition insurance

(which they were not), cancellations do not violate the automatic stay because insurance

policies cannot be rewritten to prevent the termination of a contract by their own terms.3

Further, contracts are no longer executory where contracts are terminated because of their

own terms due to a debtor’s failure to make post-petition payments, therefore resulting

in the Debtor losing any interests that would be protected by the automatic stay.

       WHEREFORE, First Light requests that this Court deny the Motion, First Light

further prays for general relief.

       THIS the 1st day of March, 2019.




                                    Respectfully submitted,

                                    FIRST LIGHT PROGRAM MANAGERS, INC.

                                    By:    /s/ William H. Leech
                                          William H. Leech, MSB No. 1175
                                          Sarah Beth Wilson, MSB No. 103650
                                          Christopher H. Meredith, MSB No. 103656
                                          Shauncey G. Hunter, MSB No. 105189
                                          Its Attorneys




3Nicholls v. Zurich Am. Ins. Grp., 244 F. Supp. 2d 1144, 1162 (D. Colo. 2003) (citations
omitted).
                                             5
  19-00217-NPO Dkt 110 Filed 03/01/19 Entered 03/01/19 12:09:25 Page 6 of 6




OF COUNSEL:
COPELAND, COOK, TAYLOR & BUSH, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (Zip—39157)
P.O. Box 6020
Ridgeland, MS 39158
Telephone: (601) 856-7200
Facsimile: (601) 856-7626
bleech@cctb.com
sbwilson@cctb.com
cmeredith@cctb.com
shunter@cctb.com


                              CERTIFICATE OF SERVICE

      I do hereby certify that I have this day served via electronic mail a true and correct
copy of the above and foregoing to:

              Craig M. Geno
              cmgeno@cmgenolaw.com
              Attorney for the Debtor

              Ronald H. McAlpin, Esq.
              Ronald.mcalpin@usdoj.gov
              Attorney for the United States Trustee

       THIS the 1st day of March, 2019.
                                                  /s/ William H. Leech
                                                  Of Counsel




                                              6
